         Case 1:18-cv-02929-RBW Document 41 Filed 09/30/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

CAROL A. LEWIS, et al.,                       )
                                              )
               Plaintiffs,                    )
                                              )
       v.                                     )
                                              )        Case No. 18-cv-2929 (RBW)
ALEX M. AZAR II, in his official              )
capacity as Secretary of Health and           )
Human Services,                               )
                                              )
               Defendant.                     )
                                              )

                        MOTION FOR LEAVE TO FILE REPLY
                 IN SUPPORT OF MOTION FOR PROTECTIVE ORDERS

       The Secretary respectfully moves this Court for leave to file a short reply brief addressing

plaintiffs’ contentions as to the appropriateness of the disputed discovery requests, at least one of

which is presented for the first time in plaintiffs’ opposition brief. The Secretary does not seek

to reply to plaintiffs’ arguments concerning the protective order that should govern this case, as

undersigned counsel indicated would not be necessary at the recent discovery conference.

Although a reply brief would by rule be due today, no such brief was included in the Court’s

scheduling order, and the Secretary therefore moves for leave to file it. The proposed reply brief

is attached to this motion, which plaintiffs oppose.

                                                       Respectfully submitted,

                                                       JOSEPH H. HUNT
                                                       Assistant Attorney General

                                                       MICHELLE BENNETT
                                                       Assistant Director, Federal Programs Branch

                                                       /s/ James Bickford
                                                       JAMES BICKFORD
                                                       Trial Attorney (N.Y. Bar No. 5163498)

                                                  1
        Case 1:18-cv-02929-RBW Document 41 Filed 09/30/19 Page 2 of 2



                                          United States Department of Justice
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, DC 20530
                                          James.Bickford@usdoj.gov
                                          Telephone: (202) 305-7632
                                          Facsimile: (202) 616-8470

Date: September 30, 2019                  Counsel for Defendant




                                      2
